Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on Oct. 8, 2020 is acknowledged.
Claims 1-19 remain pending in the current application, claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1-8 have been considered on the merits.

Status of the Claims 
	Claims 1-19 are currently pending.
	Claims 9-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 
	Claims 1-8 have been considered on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "preferably" in claim 1 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 is rendered indefinite for containing the phrase, “configured for” in line 1 which implies steps must occur to meet the limitation.  However, no steps are recited making the claim indefinite in scope.  In addition, the claim is directed to a cell support product not a method.  It is unclear how the cell growth support product is configured for supporting a cell population and what properties give it the property of supporting a cell population.  For the sake of compact prosecution, the claim will be 
Claim 7 recites “wherein said product is an article, vessel or bioreactor for cell culture application, such as an array, chip or multi-well plate”. The metes and bounds of the phrase “such as” is unclear because it raises confusion as to whether the optional language was intended to describe the type of article, vessel or bioreactor that the product is limited to.  Appropriate clarification is required. Moreover, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. Therefore, in this case for the purpose of compact prosecution, the components of “an array, chip or multi-well plate” will be interpreted as the optional components and therefore is/are non-limiting or not required.
Claim 8 recites “wherein said product is an implantable medical device, such as a synthetic vein or vascular graft, or a tissue engineering scaffold”. The metes and bounds of the phrase “such as” is unclear because it raises confusion as to whether the optional language was intended to describe the implantable medical devices that the product is limited to.  Appropriate clarification is required. Moreover, the MPEP 2111.04 states that “a claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”. Therefore, in this case for the purpose of compact prosecution, the components of “a synthetic vein or vascular graft, or a tissue engineering scaffold” will be interpreted as the optional components and therefore is/are non-limiting or not required.

Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Spector et al. (WO 2015/077300 A1).
With respect to claim 1, Spector teaches a tissue scaffold material made of a hydrogel with embedded microspheres (0008) where the polymer of the hydrogel and/or microsphere is polybutylene terephthalate (0009 and 0033).  Spector teaches the scaffold material for fibroblasts and endothelial precursors (abstract and 0029).  With respect to claim 5, Spector teaches that the hydrogel with a surface which contains the polymer (0008).  With respect to claim 7, Spector teaches the scaffold material for a cell growth support structure (0030). With respect to claim 8, Spector teaches the scaffold material for wound healing and tissue regeneration (implantable medical device) (0029-0030).  
.   

Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamada et al. (US 2016/0058588 A1, published Mar. 3, 2016 and priority to Apr. 26, 2013).
With respect to claim 1, Yamada teaches an artificial blood vessel composed of two polyesters (abstract).  With respect to claim 1, Yamada teaches include polybutylene terephthalate and the like (0028) and teaches the artificial blood vessel can contain endothelial cells (0038).  With respect to claims 1, 5 and 7, Yamada teaches endothelial cells seeded on the artificial blood vessel and cultured, the surface would contain the polyester of polybutylene terephthalate on its surface (0051).  With respect to claim 8, Yamada teaches the artificial blood vessel is intended for grafting (implantable medical device) (0001).  
Therefore, the reference anticipates the claimed subject matter.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spector et al. (WO 2015/077300 A1) in view of Chen et al. (Reactive and Functional Polymers, 2007) and Ito et al. (US 2014/0296471 A1).
With respect to claim 1, Spector teaches a tissue scaffold material made of a hydrogel with embedded microspheres (cell growth support product) (0008) where the polymer of the hydrogel and/or microsphere is polybutylene terephthalate (0009 and 0033).  Spector teaches the scaffold material for fibroblasts and endothelial precursors (abstract and 0029).  With respect to claim 5, Spector teaches that the hydrogel with a surface which contains the polymer (0008).  With respect to claim 7, Spector teaches claim 8, Spector teaches the scaffold material for wound healing and tissue regeneration (implantable medical device) (0029-0030).  
Although Spector teaches the polymer is the polyester, polybutylene terephthalate (p of the structure would be greater than 3), Spector does not teach the method where n of structure A is 5 to 12 as recited in claim 2, where n of structure A is 6, 8, 10 or 12 as recited in claim 3, where n of structure A is 5, 7, 9 or 11 as recited in claim 4.  However, Chen teaches higher molecular weight processable polyesters for tissue engineering including a co-polyester containing poly(hexylene terephthalate) (abstract).  Chen further teaches the co-polyester allows for cell growth suggesting biocompatibility (pg. 406 para. “3.6” and “4”).  In further support, Ito teaches polyester polymers with a diol component and a dicarboxylic acid component where the diols for generating the polyesters include 1,4-butanediol, 1,5-pentanediol, 1,6-hexanediol, 1,8-octanediol, 1,9-nonanediol, and 1,7-heptanediol and the dicarboxylic acid is terephthalic acid (0008-0017 and 0039-0040).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the tissue scaffold material taught by Spector so that the polymer with the structure of structure (A) has an n of a value of 5 to 12 as taught by Chen and Ito.  It would have been obvious to one of ordinary skill in the art to modify the tissue scaffold material taught by Spector so that the polymer with the structure of structure (A) has an n of a value of 5 to 12, since similar tissue scaffold materials were known to include similar polymers as taught by 
With respect to the limitation of macrovascular endothelial cells and microvascular endothelial cells recited in claims 3 and 4, Spector teaches the tissue scaffold material (cell growth support product) supports a cell population that includes endothelial precursors, which would be both macrovascular and microvascular.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2016/0058588 A1, published Mar. 3, 2016 and priority to Apr. 26, 2013) in view of Wakabayashi et al. (US 5,545,212).
With respect to claim 1, Yamada teaches an artificial blood vessel composed of two polyesters (abstract).  With respect to claim 1, Yamada teaches include polybutylene terephthalate and the like (0028) and teaches the artificial blood vessel can contain endothelial cells (0038).  With respect to claims 1, 5 and 7, Yamada teaches endothelial cells seeded on the artificial blood vessel and cultured, the surface  With respect to claim 8, Yamada teaches the artificial blood vessel is intended for grafting (implantable medical device) (0001).  
With respect to claim 6, Yamada teaches that the artificial blood vessel can have a coating of polymers (0041).  Yamada does not teach that the polyester polymer has the structure of structure (A) as recited in claim 6.  However, Wakabayashi teaches a similar artificial blood vessel made of composite fibers for the adherence of endothelial cells (Col. 1 lines 9-13) and where the composite fibers are composed of polyethylene terephthalate (Col. 2 lines 37-43, Col. 4 lines 11-17 and Col. 5 lines 63-66).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the artificial blood vessel taught by Yamada so that the coating is a polymer with the structure of structure (A) to promote the attachment of endothelial cells as taught by Wakabayashi.  It would have been obvious to one of ordinary skill in the art to modify the artificial blood vessel taught by Yamada so that the coating is a polymer with the structure of structure (A), since similar artificial vessels were known to include such polymers as taught by Wakabayashi. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the artificial blood vessel taught by Yamada so that the coating is a polymer with the structure of structure (A), since similar artificial vessels were known to include such polymers as taught by Wakabayashi for the benefit of improving attachment of endothelial cells to the artificial blood vessel.
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632